Case 2:15-cv-06076-MCA-MAH Document 395-1 Filed 12/11/19 Page 1 of 2 PageID: 6859




                               EXHIBIT 1
Case 2:15-cv-06076-MCA-MAH Document 395-1 Filed 12/11/19 Page 2 of 2 PageID: 6860


   F r o m:                 D o n n ell y, J o h n V. ( P L R O)
   T o:                     " Al e x. B o e s k y @ g m ail. c o m"
   S u bj e c t:            S E C v. D u b o v o y, et al., N o. 1 5- c v- 0 6 0 7 6 ( D N J) ( M C A) ( M A H)
   D a t e:                 T h ur s d a y, N o v e m b er 2 1, 2 0 1 9 6: 0 7: 0 0 P M
   A t t a c h m e n t s:   3 9 2 O R D E R gr a nti n g M oti o n f or Alt er n at e S er vi c e. p df
                            2 8 A m e n d e d C o m pl ai nt. p df
                            2 0 1 9- 0 5- 2 1 Ol e k s a n d er I er e m e n k o S u m m o n s. p df


   D e ar Mr. I er e m e n k o:

   I a m a n att or n e y wit h t h e U nit e d St at es S e c uriti es a n d E x c h a n g e C o m missi o n ( “ S E C ”). I writ e t o
   i nf or m y o u t h at y o u h a v e b e e n n a m e d as a d ef e n d a nt i n t h e a b o v e m att er, a ci vil c as e p e n di n g i n t h e
   U nit e d St at es Distri ct C o urt f or t h e Distri ct of N e w J ers e y. T o d a y, t h e C o urt gr a nt e d t h e S E C’s
   m oti o n a ut h orizi n g alt er n ati v e m e a ns of s er vi c e of pr o c ess o n y o u a n d c ert ai n ot h er d ef e n d a nts. A
   c o p y of t h e C o urt’s Or d er is att a c h e d h er et o. P urs u a nt t o t h e C o urt’s Or d er, a c o p y of t h e A m e n d e d
   C o m pl ai nt a n d S u m m o ns ar e als o att a c h e d. T h es e d o c u m e nts c o nt ai n i m p ort a nt i nf or m ati o n a n d
   s h o ul d b e r e vi e w e d c ar ef ull y.

   If y o u ar e r e pr es e nt e d b y a n att or n e y, pl e as e h a v e y o ur att or n e y c o nt a ct m e t o dis c uss t his m att er.
    M y c o nt a ct i nf or m ati o n is i n t h e si g n at ur e bl o c k b el o w. If y o u ar e n ot r e pr es e nt e d b y a n att or n e y,
   y o u m a y c o nt a ct m e y o urs elf t o dis c uss t his m att er.

   J   o h n D o n n ell y
   S   e ni o r T ri al A t t o r n e y
   U   ni t e d S t a t e s S e c u ri ti e s a n d E x c h a n g e C o m mi s si o n
   P   hil a d el p hi a R e gi o n al Offi c e
   O   n e P e n n C e nt er
   1   6 1 7 J F K Bl v d., S t e. 5 2 0
   P   hil a d el p hi a, P A 1 9 1 0 3
   2   1 5- 8 6 1- 9 6 7 0
   d   o n n ell yj @ s e c. g o v
